COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 EL PASO TOOL & DIE CO., Inc.,                  §               No. 08-19-00087-CV

                       Appellant,               §                  Appeal from the

 v.                                             §            County Court at Law No. 3

 CARLOS MENDEZ,                                 §             of El Paso County, Texas

                        Appellee.               §               (TC# 2017-DCV0027)

                                                §
                                             ORDER

       Pending before the Court is a petition for permissive appeal filed by El Paso Tool & Die

Co., Inc. See TEX.R.APP.P. 28.3. The petition is GRANTED. Pursuant to Rule 28.3(k), a notice

of appeal is deemed to have been filed by El Paso Tool & Die Co., Inc. on the date of this order

and the appeal will be governed by the rules applicable to accelerated appeals. El Paso Tool &

Die Co., Inc. is directed to take all necessary steps to cause the appellate record to be filed. See

TEX.R.APP.P. 34.5, 34.6. The clerk’s record and the reporter’s record, if any, are due to be filed

no later than May 5, 2019. The Clerk of the Court shall file a copy of this order with the trial

court clerk. See TEX.R.APP.P. 28.3(k).

       IT IS SO ORDERED this 25th day of April, 2019.


                                              PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.